       Case 2:19-cv-00194-DSC-LPL Document 36 Filed 05/14/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 LANCE RUCKER,                              )
                                            )        Civil Action No. 19-194
                         Plaintiff,         )
                                            )        District Judge David S. Cercone
                    v.                      )        Magistrate Judge Lisa Pupo Lenihan
                                            )
 ATTORNEY GENERAL OF                        )
 PENNSYLVANIA, et al.,                      )
                                            )
                         Defendants.        )

                                      MEMORANDUM ORDER

       Currently pending before the Court is a Report and Recommendation (“R&R”) issued by

Magistrate Judge Lisa Pupo Lenihan on March 4, 2020, wherein she recommended that this case

be dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and 28 U.S.C. §

1915A(b)(1). (ECF No. 34.) Plaintiff was served with the R&R and filed timely Objections

thereto on March 16, 2020. (ECF No. 35.)

       When a party objects to an R&R, the district court must review de novo those portions of

the R&R to which objection is made. See United States v. Raddatz, 447 U.S. 667, 673 (1980);

Fed. R. Civ. P. 72(b). However, to obtain de novo review, a party must clearly and specifically

identify those portions of the R&R to which it objects. Goney v. Clark, 749 F.2d 5, 6-7 (3d Cir.

1984). The district court may accept, reject or modify, in whole or in part, the findings and

recommendations made by the magistrate judge. Raddatz, 447 U.S. at 673-74.

       Plaintiff first objects to the Magistrate Judge’s finding/statement that he is proceeding in

this action in forma pauperis. Plaintiff disputes this because he paid the $350.00 filing fee.

Plaintiff, however, is incorrect. Plaintiff submitted a Motion for Leave to Proceed in forma
                                                 1
       Case 2:19-cv-00194-DSC-LPL Document 36 Filed 05/14/20 Page 2 of 3



pauperis (“IFP”) and it was docketed on July 31, 2019. (ECF No. 6.) While that Motion was

initially denied, the Court later vacated that Order and granted Plaintiff’s Motion to Proceed IFP

on August 1, 2019. (ECF Nos. 9 & 10.) In said Order, Plaintiff was assessed the total $350.00

filing fee and directed to pay an initial partial filing fee of $25.91, which he paid soon thereafter.

(ECF Nos. 10 & 13.) While Plaintiff chose to pay the remaining portion of the filing fee in two

installments ($300 received on August 27, 2019 and $24.09 received on October 2, 2019) instead

of the installment schedule specified in the Court’s Order granting his IFP Motion, Plaintiff is

still proceeding in forma pauperis and that status does not change by virtue of paying the full

filing fee.1 Accordingly, this objection is overruled.

       Plaintiff’s remaining objections have been considered but do not in any way undermine

the R&R’s recommended disposition. Accordingly, they are also overruled and the following

Order is now entered.

                              AND NOW, this 12th day of May, 2020;

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 34) is

adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that the claims in Plaintiff’s Amended Complaint (ECF

No. 21) and Supplements thereto (ECF Nos. 27, 28, 32, 33) are dismissed with prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1).

       IT IS FURTHER ORDERED that the Clerk of Court mark this case closed.




1
 Proceeding in forma pauperis does not mean that no filing fee is assessed and collected as
prisoners proceeding in forma pauperis are still assessed the mandatory $350.00 filing fee. See
28 U.S.C. § 1915.
                                                  2
       Case 2:19-cv-00194-DSC-LPL Document 36 Filed 05/14/20 Page 3 of 3



       AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.



                                                              s/David Stewart Cercone
                                                              David S. Cercone
                                                              Senior United States District Judge


cc:    Lance Rucker
       DM9093
       SCI Forest
       P.O. Box 307
       286 Woodland Drive
       Marienville, PA 16239




                                                 3
